                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

JANICHOLAS VANKEITH SCOTT                                                             PLAINTIFF

v.                                                                               No. 4:19CV96-RP

SMCI FOOD INSPECTION SUPERVISORS, ET AL.                                           DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, The instant case is therefore

DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 8th day of November, 2019.



                                                     /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
